Per Curiam.:
This was an action of replevin brought by the defendants in error against the plaintiff in error. The property seized was redelivered to tlje defendant below upon his giving a forthcoming- bond under the statute (§ 1719 Rev. Stats.) with Uriah Bowden and Thomas Jackson as sureties thereon. The cause was tried on May 15th, 1900, and judgment was rendered in favor of the plaintiffs below to the following effect: That the plaintiffs do have and recover judgment against the defendant Halliday for the property (specifically describing it), and further, that the said plaintiffs do recover of and from the said Halliday, and said Bowden and Jackson sureties on his forthcoming bond, the sum of four hundred dollars, the assessed value of the property as found by the jury. From this judgment Halliday alone takes writ of error to this court.
Motion is now made by the defendants in error to dismiss the writ of error upon the following grounds, in substance: Because the judgment to be reviewed is a joint one against three, and can not be reviewed on a *48writ of error sued out in the name of one of such judgment defendants alone.
Various errors are assigned by the sole plaintiff in error, among them several questioning rulings of the court made at the trial of the replevin suit prior to the rendition of the judgment. The court is of opinion that Halliday has the right in cases of this kind to sue out a writ of error in his own name alone, and to have reviewed the proceedings of the trial court resulting in the verdict finding that he wrongfuly took or detained the property and its value. Whether his right to review upon his separate writ of error extends further than this, it is unnecessary to decide at this time. The fact that before the writ of error issued, plaintiffs in replevin had elected to §ue out execution against Halliday and his sureties for the value of the property as authorized by section 1724 Revised Statutes, ¿loes not, in the opinion of the court, affect the right of Halliday to his separate writ of error to review rulings in the case to the extent indicated. Crites v. Littleton, 23 Iowa 205; Stump v. Sheppard, Cooke (Tenn.) 190.
The motion to dismiss is denied.